Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the instant application’s status as a DIV of parent application 16/159,216, filed on 10/12/2018. In the parent application, a requirement for restriction was issued on 6/10/2020  between a collar feeding device (apparatus) and a method of serially swaging collars (process), wherein the present application is drawn to the method claims. In the restriction requirement, the asserted line of demarcation between the process and apparatus for its practice was identified as the process as claimed can be practiced by another materially different apparatus which does not require pivotal arms on a gripper for transferring collars. As this is differentiation is reflected within the present method claims of the instant application, Examiner has considered the patented apparatus claims and determined that consonance has been maintained. (MPEP 804.04)
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Paragraph [0035] contains two hyperlinks. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element 100, disclosed in Description [0043].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8, please amend ‘pivotly’ to read ‘pivotably’. Please also amend ‘the newly place second collar’ to read ‘a newly placed second collar’. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, ‘the actuator elements’ does not have antecedent basis. For the purposes of compact prosecution, examiner is interpreting this structure to be an element which is used to actuate and displace structure(s) as claimed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suttles (US 2018/0073539).
Regarding claim 8, Suttles discloses a method (Figures 13, 14; Abstract) for placing swagable collars on the shanks of lockbolts (see Figures 1 and 2) pre- located and extending from a work surface (26) using a swaging tool (12) with a collar feeder assembly having a collar gripper, a magazine for supplying axially stacked collars to the gripper, and spring biased contact elements extending axially forward of the tool but resiliently displaceable axially rearwardly relative to the tool (see at least the Abstract and disclosure cited below, wherein the elements which are antecedently relied upon from the preamble are expanded upon below) wherein the method comprises the steps of:
placing the gripper with a collar in the gripper onto a lockbolt shank ([0026: wherein the collar cartridge is configured to position a lockbolt collar onto a lockbolt pin; wherein the exit port is configured to assist in placement of the lockbolt collar;  see also [0005], [0028], [0040], [0080], [0107]);
pressing the actuator elements (surface 36 mounted on cylindrical body, i.e. there is a combination of plural elements which act as the actuator, see Figure 6; see also [0037] disclosing the workpiece engagement surface is one or more of a curved, non-planar, and/or at least partly spherical) against the work surface (26, Figure 3) adjacent the lockbolt shank to resiliently displace the actuator elements axially rearwardly of the tool ([0027]: see workpiece engagement surface 36 engaging adjacent the lockbolt  in Figure 3; wherein when the engagement surface 36 engages the area 26, the cartridge 30 moves to the retracted position 40, wherein the retracted position is shown in Figure 11; see also [0005], [0007]);
using the actuator elements to pivotly displace the feeder assembly (body 44) and the gripper (32, 70; see [0040] and Figures 8 and 9) away from tool axis to release the collar on the lockbolt from the gripper thereby to allow a second collar to enter the gripper from the magazine (wherein when the engagement surface 36 engages the area 26, the cartridge 30 is pivoted about a pivot axis and translated rearward along the pivot axis, see [0006]; wherein the cartridge and element 32 pivot and displace together as a result of actuator surface 36 on a cylindrical element; wherein when the terminal collar is released, another collar is urged into the terminal position, i.e. reloading; see [0028-0029]; see also [0103]);
swaging the collar that is released onto the lockbolt shank ([0024] wherein anvil is configured to swage the lockbolt collar 20 onto lockbolt pin 22; wherein when tool 12 is urged towards a workpiece in order to swage the collar, the cartridge assembly is pivoted and displaced rearwardly; see [0037] and [0007]); and
pulling the tool away from the work surface and the lockbolt shank to re-extend the actuator elements and relocate the gripper with the newly placed second collar therein back to axial alignment with the swaging tool (wherein [0051] discloses the cartridge element 30, and thus surface 36 provided on a cylindrical body, is biased towards the delivery position, i.e. towards the surface 26, thus relocating, displacing, and pivoting the assembly to the delivery position for a subsequent operation; see at least [0040]; see also Figure 13 and [0061-0064], wherein the method is repeated so as to activate and repeat with a second lockbolt collar; see at least [0028-0029]; see also [0094], [0111]).
Regarding claim 9, Suttles discloses a method (Figures 13, 14; Abstract) of attaching collars one at a time to the shanks of respective lockbolts (see Figures 1-3; see also [0101]) using a swaging tool (12) having a collar magazine loadable with coaxially stacked annular collars (see collars 20, terminal collar 24 loaded) and a feeder device mounted on the tool (Figure 2), and having a pivotal collar transfer assembly carrying said magazine and having a collar gripper resiliently biased to a collar installing position but movable against the bias to a collar loading position (see [0094] regarding biasing towards the delivery position), said feeder further including an actuator assembly (see element 36 on a cylindrical body) resiliently biased to a forward position but axially movable to a rearward position for actuating said transfer assembly (see at least the Abstract and disclosure cited below, wherein the elements which are antecedently relied upon from the preamble are expanded upon below) comprising the steps of:
urging a collar (20, see also the terminal collar 34) from said magazine into the gripper (wherein [0039], [0052] disclose urging and feeding lockbolt collars 20 toward exit port 32 from feeding cartridge 30);
placing the transfer assembly and gripper in the installing position (see [0005] regarding the delivery position, shown in Figures 1 and 2; see also [0019]; wherein the collar transfer assembly cylinder and exit port 32 move to the delivery position, see Figures 1-3 regarding the displacement);
placing the gripped collar (terminal collar 34) onto the shank of a lockbolt located in a workpiece having a surface (26) surrounding the lockbolt (wherein [0028] discloses placing the terminal lockbolt collar 34 onto the lockbolt pin 22; see also Figures 2 and 3);
bringing the actuator assembly into contact with the workpiece surface (wherein element 36 contacts the surface 26, see Figure 3) and pushing the tool forward against the workpiece surface without moving the point of contact with enough force to overcome the bias and pivot the transfer assembly to the loading position (wherein the tool 12 is brought towards the workpiece and workpiece surface; wherein [0051] discloses the cartridge element 30 is biased towards the delivery position, i.e. towards the surface 26; wherein the surface 36 needs to be pressed, such as by the tool movement due to mounting thereon, with sufficient force to overcome the biasing force; see also [0094]; wherein [0005] discloses that when the lockbolt installation tool is urged toward the workpiece, the collar cartridge moves from the delivery position to the retracted position and the terminal lockbolt collar is retained on the lockbolt pin, the movement including pivoting and displacement; wherein Examiner is interpreting ‘the point of contact’ to rely upon the location of where the actuator assembly comes into contact with the workpiece surface; wherein Examiner is interpreting ‘the bias’ to rely upon either biasing force recited in the preamble or a combination of both, i.e. the biasing force may come from a singular element); 
releasing the gripped collar from the gripper onto the lockbolt shank and allowing another collar to enter the gripper (wherein the terminal collar is released, see [0113]; wherein [0115] discloses repeating the inserting, positioning, engaging, urging, and activating of the process with a second terminal lockbolt collar, i.e. another lockbolt collar is loaded to exit port 32 to become a second terminal lockbolt collar); 
swaging the collar placed on the lockbolt shank (see [0005] disclosing swaging; wherein the anvil tool is used to swage the collar; wherein examiner is interpreting this collar to be the first terminal collar, as it is placed on the lockbolt shank in the context of the claim); and 
withdrawing the tool from the workpiece surface and lockbolt shank to allow the transfer assembly to return to the installing position (wherein [0051] discloses the cartridge element 30, and thus surface 36 provided on a cylindrical body, is biased towards the delivery position, i.e. towards the surface 26, thus relocating, displacing, and pivoting the assembly to the delivery position for a subsequent operation; see at least [0040]; wherein in order to allow the assembly to reassume the delivery position for a subsequent operation, the tool is withdrawn so as to allow displacement). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomchick (US-20070157453-A1); Please refer to the Abstract and Figures 4 and 5. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723